Citation Nr: 1106829	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  09-30 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for low back strain with 
degenerative disc disease and lumbar radiculopathy.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from September 1958 to June 1961.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran testified at a September 2010 Board hearing.  At the 
hearing, the Veteran submitted additional evidence with a waiver 
of initial RO consideration.  The Veteran again submitted 
evidence with a waiver of initial RO consideration of the 
evidence at a subsequent date in September 2010.  See 38 C.F.R. § 
20.1304 (2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After a thorough review of the Veteran's claims folder, the Board 
has determined that additional development is required prior to 
the adjudication of the Veteran's claim.

The last time the Veteran was examined for his lumbar spine 
disability was in July 2009, however, at the September 2010 Board 
hearing, the Veteran's representative alleged that the range of 
motion testing recorded at the July 2009 examination did not 
accurately reflect the range of motion in his lumbar spine.  Both 
the Veteran and his representative felt that the range of motion 
testing performed by examiner was manipulated and that the 
Veteran should undergo further VA examination.  

Moreover, in a September 2010 statement, the Veteran's private 
chiropractor reported that current evaluation revealed limited 
range of motion of the thoraco-lumbar spine with pain at the end 
range of flexion, right extension and left lateral bending.  The 
chiropractor further reported that given the nature of the 
degenerative lower back condition, the Veteran would require 
continued chiropractic treatment to help provide relief of his 
symptoms and allow him to perform his activities of daily living.

In light of the hearing testimony and evidence presented, the 
Board is of the opinion that a more recent VA examination is in 
order in this case for the purpose of ascertaining the current 
nature and extent of the Veteran's service-connected lumbar spine 
disability.

Finally, the Veteran testified at the September 2010 hearing that 
he is receiving current treatment for his back from a private 
physician, Dr. Thomas, and that he was scheduled to see him later 
that week.  Private treatment records from Dr. Thomas are not 
currently associated with the claims file.  The RO should contact 
the Veteran to obtain an address from this physician so that the 
records can be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
request that he provide an address for his 
private physician, Dr. Thomas.   Thereafter, 
the RO should attempt to secure any 
identified record.   If no such records are 
available or if the Veteran fails to 
authorize VA to obtain these records on his 
behalf, a notation should be included in the 
claims file indicating as such.
  
2.  The RO should schedule the Veteran for VA 
orthopedic examination to determine the 
nature and extent of his lumbar spine 
disability in accordance with the latest 
pertinent AMIE worksheet.  The claims folders 
with a copy of this remand are to be made 
available to the examiner prior to the 
examination.  All indicated tests must be 
accomplished.

The report must address the range of 
thoracolumbar motion with notations as to the 
point in any arc of motion at which the 
Veteran experiences pain.  The physician must 
identify and completely describe any other 
current symptomatology, including any 
functional loss due to more or less movement 
than normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy 
of disuse as to the thoracolumbar spine.  The 
physician should inquire as to whether the 
Veteran experiences flare-ups as to the 
disability.  If so, to the extent possible, 
any additional functional loss or limitation 
of motion during such flare- ups should be 
described.  If this is not feasible, the 
physician should so state.  The examiner is 
to comment on the nature and etiology of any 
verified radiculopathy.  A complete rationale 
must be provided for any opinion offered. 

3.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the claim is denied, 
a supplemental statement of the case must be 
issued, and the appellant offered an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


